IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE

                     EARL RAINES v. STATE OF TENNESSEE

                Direct Appeal from the Criminal Court for Anderson County
                        No. 99CR0149 James B. Scott, Jr., Judge



                            No. E1999-01340-CCA-R3-PC - Decided
                                        May 9, 2000

Defendant was convicted of second degree murder and sentenced to twenty-five years. On direct
review, this court affirmed the judgment of the trial court, but reduced defendant's sentence to twenty
years. Defendant filed a petition for post conviction relief which was subsequently dismissed for
failure to timely file said petition. On April 22, 1999, defendant filed a pro se petition for writ of
habeas corpus in the Criminal Court of Anderson County. The trial court held the petition was not
filed in the proper venue and the petition was dismissed. This appeal follows.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

RILEY, J., delivered the opinion of the court, in which WOODALL , J. and GLENN, J. joined.

Earl Raines, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General;
James N. Ramsey, District Attorney General; John G. Maddox, Assistant District Attorney General,
for the appellee, State of Tennessee

                                             OPINION

                                               FACTS

        On July 20, 1992, an Anderson County jury convicted defendant of second degree murder,
a Class A felony, and the trial court sentenced him to twenty-five years. On direct review, this court
affirmed the judgment, but reduced defendant's sentence to twenty years. See State v. Raines, 882
S.W.2d 376, 386 (Tenn. Crim. App. 1994). Subsequently, defendant filed a petition for post
conviction relief which was dismissed due to defendant's failure to file within the one-year statute
of limitations. On April 22, 1999, while incarcerated in Johnson County, Tennessee, defendant filed
a pro se petition for writ of habeas corpus in the Criminal Court for Anderson County. The trial
court dismissed the petition stating defendant had not filed the petition in the proper venue. This
appeal followed.

        In this appeal he claims his sentence is void because the trial court lacked jurisdiction to
impose his sentence. Specifically, defendant asserts the trial court failed to follow the appropriate
sentencing guidelines and failed to adequately instruct the jury on the issue of voluntary intoxication.
Defendant further asserts that this court on direct appellee recognized the trial court “was not hitting
on all the cylinders,” but did not grant appropriate relief.1


                                           HABEAS CORPUS

         Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief.
Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a writ. While
there is no statutory time limit in which to file for habeas corpus relief, Tennessee law provides very
narrow grounds upon which such relief may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999). A habeas corpus petition may be used only to contest void judgments which are facially
invalid because (1) the convicting court was without jurisdiction or authority to sentence a defendant;
or (2) defendant’s sentence has expired. State v. Ritchie, ___S.W.3d___, ___ (Tenn. 2000); Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993).


                                               ANALYSIS

                                                A. Venue

       Defendant argues that he should be allowed to proceed with his petition even though he is
incarcerated in Johnson County because the applicable records for his case are kept in Anderson
County.

        The habeas corpus statute’s procedural provisions are mandatory and must be scrupulously
followed. Archer, 851 S.W.2d at 165. Tenn. Code Ann. § 29-21-105 requires a defendant’s
application for writ of habeas corpus to be “made to the court most convenient in point of distance
to the applicant,” unless a sufficient reason is given for not applying to such court. This usually
means the application must be filed in the county of incarceration. Lewis v. Metropolitan General
Sessions Court of Nashville, 949 S.W.2d 696, 700 (Tenn. Crim. App. 1996).

       We agree with the state’s assertion that this provision would be vitiated if the mere location
of the records where defendant was convicted is held to be a “sufficient reason” for allowing
defendant to file in an alternative court. Therefore, we find the trial court appropriately dismissed
defendant’s petition for lack of venue.

                                         B. Cognizable Claims

        Additionally, we find the defendant has failed to raise a claim which is appropriate for

                1
                    Our review of this court’s opinion does not reflect such a literal recognition.

                                                    -2-
habeas corpus relief.

        Defendant argues the trial court did not properly follow the sentencing guidelines in imposing
his sentence and inappropriately applied certain enhancement factors and failed to apply certain
mitigating factors. Additionally, he alleges the trial’s court’s instruction to the jury with regard to
voluntary intoxication was inadequate. Finally, he contends this court erred in not granting
appropriate relief on direct appeal.

       Essentially, defendant seeks to void a judgment valid on its face. “If the court rendering a
judgment has jurisdiction of the person, the subject-matter, and has the authority to make the
challenged judgment, the judgment is voidable, not void; and the judgment may not be collaterally
attacked in a suit for habeas corpus relief.” Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim.
App. 1994) (citations omitted). The mere fact that an appellant designates a pleading as a petition
for habeas corpus relief does not, however, mean that the jurisdiction has been properly invoked.
Archer, 851 S.W.2d at 164.

        This judgment is not facially void even if petitioner’s allegations were true. Thus, these
allegations are not the proper subject for habeas corpus releif. Ritchie, ___S.W.3d at ___.

                                           CONCLUSION

        Defendant has failed to file his petition for writ of habeas corpus in the proper venue.
Furthermore, defendant has failed to raise any cognizable claims under the statute. Although,
defendant’s claims are appropriate for post-conviction review, as previously held by this court,
defendant has failed to file a petition for post-conviction review within the applicable statute of
limitations. Therefore, the judgment of the trial court dismissing the petition is AFFIRMED.




                                                 -3-